Citation Nr: 0007563	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-12 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for hidradenitis 
suppurativa, post-operative, recurrent, generalized sebaceous 
cysts, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefit sought on 
appeal.   
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claim has been obtained.

2.  The veteran's hidradenitis suppurativa, post-operative, 
recurrent, generalized sebaceous cysts disorder is manifested 
by numerous active cysts and residual scars, with periodic 
and varying involvement including areas of the jaw, neck, 
left axilla, back, chest, gluteal and perianal areas, and 
scrotum; with ulceration and nervous manifestations.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for hidradenitis 
suppurativa, post-operative, recurrent, generalized sebaceous 
cysts have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7806 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and, thus, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability is a 
well-grounded claim).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The veteran has been 
provided a recent VA examination to evaluate his service-
connected skin disorder, and various treatment records have 
been obtained.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records as well as 
all other evidence of record pertaining to the history of his 
service-connected skin disability.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, the Board must also 
consider the history of the veteran's injury, as well as the 
current clinical manifestations of its residuals and the 
overall effect that the disability has on the earning 
capacity of the veteran.  See 38 C.F.R. § 4.2.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).

As there is no diagnostic code specific for the veteran's 
skin disorder, the veteran is rated by analogy under the 
diagnostic code for eczema, 38 C.F.R. § 4.118, Diagnostic 
Code 7806.  This diagnostic code was selected because the 
veteran's skin disorder causes a similar functional 
affliction, it has similar symptomatology, and the anatomical 
locations are similar.  38 C.F.R. § 4.20.

Under this code provision, a 30 percent evaluation is 
contemplated where there is evidence of constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation is warranted where there is ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or where the condition is exceptionally 
repugnant.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.

Recent private and VA clinical records show that the veteran 
has received periodic treatment in the 1990's for symptoms 
associated with his service connected skin disability.  
Treatment records prior to September 1998 show that he has 
been treated for various related conditions, including 
multiple cysts, abscesses, and infections involving various 
parts of his body, including the neck, back, buttocks, groin 
and right leg. 

An October 1997 VA progress note shows that the veteran was 
seen at that time for hidradenitis of the perianal area.  
Examination showed infection that at that time was clearing 
up, with no appreciable drainage.  During a VA psychological 
evaluation in October 1997, the veteran reported complaints 
of anxiety resulting from not being able to hold a job due to 
the painful cysts.  He reported that he had a general anxiety 
and felt extremely uncomfortable around groups of people.  He 
reported that when at the supermarket, he would begin to feel 
nervous and then mad when waiting in line.  The veteran 
reported having a lot of distress coping with his 
hidradenitis.  The veteran reported having been in jail for 
fighting, and never having steady employment.  On 
examination, the veteran's mood was dysphoric, especially 
when explaining his discomfort with his medical condition.  
The report concluded with a summary that the veteran 
presented with anxiety and an inability to sleep; and had 
problems with recurrent cysts, which he believed prevented 
him from working and was the source of his anxiety.  The 
diagnosis included generalized anxiety disorder, and 
recurrent hidradenitis.  

VA clinic progress notes show that in February 1998, the 
examiner made findings of hidradenitis of the skin with one 
lesion in the nape of the neck and one in the gluteal cleft.  
In March 1998, the veteran was seen for complaints about his 
nerves.  Objective findings included that he seemed anxious 
and concerned about himself and his situation; and that he 
felt that he needed medication to overcome his discomfort due 
to anxiety and to help him sleep.     

During the most recent examination for skin diseases, by VA 
in September 1998, the veteran reported a history of 
sebaceous cysts on his face and chest since 1976.  He gave a 
further history of infection and drainage of cysts in the 
region of both jaws; left axilla; and in the gluteal area, 
which he reported was diagnosed as hidradenitis suppurativa.  
He complained of recurrence of abscess in the perianal area, 
for which he was scheduled to have surgery later in September 
1998.  He complained that due to the abscess, he had pain in 
the region of the gluteal and perianal areas, which sometimes 
caused difficulty in walking.  

On examination of the face, the veteran manifested two small 
(4-6 mm) cysts in the region of the right jaw, which were 
indurated.  No pus was oozing from this.  In the region of 
the right jaw, the veteran manifested a 4 cm horizontal scar, 
which was well healed, superficial and nontender.  In the 
region of the left jaw, the veteran manifested a 3 cm 
horizontal scar, which was superficial and nontender; and an 
isolated small cyst.  On examination of the chest, the 
anterior chest wall evidenced several deep pitted scar 
residuals of resolved cysts.  In the region of the left 
axilla, there were two scars, one measured about 4 cm and the 
other measured 1.5 cm; both of which were superficial and 
nontender.  No cysts were evidenced on palpation of both 
axilla.  In the scrotum, there were two to three cysts.  One 
was oozing pus when pressure was applied.  In the region of 
the gluteal area, in the left cleft and in the perianal area, 
there was induration.  In the right perianal area, there was 
induration and erythema; no pus was oozing from the abscess, 
and it was tender to palpation.  The claims file contains 
pertinent color photographs noted in the examination report.  
The report contains diagnoses of sebaceous cysts of the face 
and scrotum; and history of hidradenitis suppurativa, 
perianal area. 

VA medical treatment records show that the veteran received 
subsequent treatment in late September 1998, when he 
underwent excision of perirectal hidradenitis in treatment 
for a diagnosis of perirectal hidradenitis suppurativa.  A 
January 1999 interim progress note shows that he was seen at 
that time in follow up to the September 1998 surgery.  At 
that time, the examiner observed that the face and neck, as 
well as the back showed many scattered large open comedones, 
with underlying cysts.  The groin area showed scarring with 
few cysts.  The buttocks showed a large scar with one area of 
erosion.  The assessment at that time was hidradenitis 
suppurativa. 

During a May 1999 hearing, the veteran testified regarding 
his skin disability.  He described the various symptoms, 
periodicity of the symptoms and locations affected.  He 
described the treatment, including surgeries.  He testified 
that he currently was wearing a pad due to present drainage 
around the anus.  He described the affect on his life, 
including that he could not hold a job due to the continuous 
irritation and moisture; and that the cysts sometimes prevent 
him from walking.

After reviewing the record, the Board is of the opinion that, 
given the totality of the medical evidence, manifestations of 
the veteran's service-connected hidradenitis suppurativa, 
post-operative, recurrent, generalized sebaceous cyst more 
nearly approximate the criteria for a 50 percent evaluation 
for that disability than a 30 percent evaluation.  38 C.F.R. 
4.7 (1999).  This is particularly the case given the extent 
and severity of the veteran's recently-documented 
dermatologic condition.  Under such circumstances, a 50 
percent evaluation for service-connected skin disability is 
in order.

In this regard, the Board notes that the clinical record has 
consistently shown findings of hidradenitis suppurativa, with 
recurrent active cysts and residual scars involving the jaw, 
neck, left axilla, back, chest gluteal and perianal areas, 
and scrotum.  On examination in September 1998, there were 
sebaceous cysts of the face and scrotum.  There were 
indurated cysts on the face; deep pitted scars on the chest; 
cysts on the scrotum, one of which was oozing pus; and cyst, 
induration and erythema involving the perianal area.  
Although no pus was oozing from the perianal area abscess, it 
was tender to palpation.  Since that examination, the veteran 
has undergone surgery for excision of perirectal hidradenitis 
later in September 1998.  The most recent clinical evidence 
shows that the veteran had many scattered, large open 
comedones, with underlying cysts.  The groin manifested 
scarring with cysts; and the buttocks manifested a large scar 
with an area of erosion.  Other clinical evidence of record 
is consistent with these overall findings and show that he 
takes medication for related pain.  

The veteran has asserted that he manifests anxiety and 
nervousness over his skin disability.  The record shows 
treatment for nervousness, diagnosed as an anxiety disorder.  
The veteran has consistently related his nervous 
manifestations to the pain from the recurrent cysts that has 
resulted in an inability to work due to the pain symptoms.

Under the rating schedule, 38 C.F.R. § 4.118, Diagnostic Code 
7806 (1999) provides for a maximum 50 percent rating when the 
skin condition is productive of ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant.  In applying 
the pertinent criteria to the facts of this case, the Board 
finds that the veteran's disability picture due to his 
service-connected skin disability more nearly approximate the 
criteria for a 50 percent evaluation for that disability than 
a 30 percent evaluation.  38 C.F.R. 4.7 (1999).  In this 
regard, the Board has considered the veteran's complaints of 
related nervous manifestations along with the associated 
diagnosis of anxiety disorder.  The Board has considered the 
evidence indicating painful symptoms in multiple areas 
including the perirectal region, with recent surgical 
treatment required; as well as the clinical diagnosis in 1995 
indicating ulceration associated with a perianal soft tissue 
infection.  The Board has considered the documented 
continuous nature of the active disease process involving 
cysts and other related skin conditions, and credible 
assertions that the veteran is unable to walk or sit at times 
due to his disorder, which in turn affects his employment and 
causes nervous manifestations.  Lastly, while no examiner has 
described the manifestations of the veteran's skin disorder 
as exceptionally repugnant, in making this decision, the 
Board has considered both the included photographs of 
affected areas showing manifestations, and the criteria 
required under Diagnostic Code 7806 for an evaluation of 50 
percent.   

In summary, the Board finds on review that the clinical 
evidence of record, as noted above, indicates that there is 
evidence of current manifestations reflective of the criteria 
for a 50 percent rating under Diagnostic Code 7806.  On that 
basis, the Board finds that an increased rating pursuant to 
Diagnostic Code 7806 is warranted for the veteran's skin 
disability.  

The Board notes that the 50 percent evaluation assigned in 
this decision is the maximum available under Diagnostic Code 
7806 for the veteran's service-connected skin disorder.  The 
Board also finds that no other potentially applicable 
diagnostic code affords the veteran a higher evaluation for 
his skin disorder.  In particular, the Board has considered 
whether a higher evaluation is warranted for the veteran's 
scars under Diagnostic Codes 7803 and 7804.  However, 10 
percent is the maximum rating assigned for scars under both 
of these code provisions.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (1999).


ORDER

A 50 percent evaluation for hidradenitis suppurativa, post-
operative, recurrent, generalized sebaceous cysts is granted 
subject to the laws and regulations governing the award of 
monetary benefits.


		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 

